TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00411-CR




                                Matthew E. Anderson, Appellant

                                                 v.

                                  The State of Texas, Appellee




     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
          NO. CR2008-186, HONORABLE DIB WALDRIP, JUDGE PRESIDING



                             M EM O R A N D U M O P I N I O N

PER CURIAM

               Appellant’s brief was due September 16, 2009. The brief has not been received and

appellant’s appointed attorney, Joseph E. Garcia III, did not respond to this Court’s notice that the

brief is overdue.

               The appeal is abated. The trial court shall conduct a hearing to determine whether

appellant desires to prosecute this appeal and, if so, whether the attorney it appointed to represent

appellant has abandoned the appeal. Tex. R. App. P. 38.8(b)(2). The court shall make appropriate

findings and recommendations. If necessary, the court shall appoint substitute counsel who will

effectively represent appellant in this cause. A record from this hearing, including copies of all
findings and orders and a transcription of the court reporter’s notes, shall be forwarded to the Clerk

of this Court for filing as a supplemental record no later than December 4, 2009. Rule 38.8(b)(3).



Before Chief Justice Jones, Justices Waldrop and Henson

Abated

Filed: November 6, 2009

Do Not Publish




                                                  2